Citation Nr: 1327237	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  04-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to September 9, 2010.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for psoriasis. 

4. Entitlement to service connection for headaches, to include as secondary to service-connected sinusitis. 

5. Entitlement to a compensable disability evaluation for postoperative nasal deformities. 

6. Entitlement to an initial compensable disability evaluation for chronic maxillary sinusitis. 

7. Entitlement to an initial disability evaluation in excess of 10 percent prior to November 6, 2008 for a low back disability, to an evaluation in excess of 20 percent prior to July 7, 2010, and to an evaluation in excess of 40 percent thereafter. 

8. Entitlement to an initial compensable disability evaluation for meralgia paresthetica of the right leg. 

9. Entitlement to an initial compensable disability evaluation for meralgia paresthetica of the left leg.

10. Entitlement to a disability evaluation in excess of 10 percent for residuals of a fractured coccyx, status post coccygectomy. 


REPRESENTATION

Appellant represented by:	Roger L. Sutton, Attorney


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1975.  He had an additional 17 days of active duty or active duty for training (ACDUTRA) in the Reserve in January 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2000, October 2002, November 2002, February 2007, February 2008, January 2009, June 2009, and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The May 2011 rating decision granted a TDIU and assigned an effective date of September 9, 2010.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran was initially scheduled to testify at a video conference hearing before a member of the Board in January 2010.  In December 2009 he requested a continuance because his representative was unavailable.  In March 2010 he was notified that a Central Office hearing was scheduled in July 2010.  However, in April 2010 the Veteran's representative stated that a video conference hearing had been requested.  In July 2010, the undersigned Veterans Law Judge granted the Veteran's motion to reschedule a video conference hearing.  In August 2010, this case was remanded so that the RO could schedule the hearing.  The RO scheduled the video conference hearing for February 2012.  However, in December 2011, the Veteran withdrew his request for a hearing in writing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2012). 

The issues of entitlement to service connection for a cervical spine disability and a traumatic brain injury (TBI) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDING OF FACT

In June 2013, prior to the promulgation of a decision on the issues of entitlement to service connection for headaches, PTSD, and psoriasis; and entitlement to increased evaluations for postoperative nasal deformities, chronic maxillary sinusitis, a low back disability, meralgia paresthetica of the left leg, meralgia paresthetica of the left leg, and residuals of a fractured coccyx, the Veteran through his attorney withdrew his appeals in a signed letter. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim for entitlement to service connection for headaches, to include as secondary to service-connected sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

2. The criteria for withdrawal of the Veteran's appealed claim for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

3. The criteria for withdrawal of the Veteran's appealed claim for entitlement to service connection for psoriasis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

4. The criteria for withdrawal of the Veteran's appealed claim for entitlement to a compensable disability evaluation for postoperative nasal deformities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

5. The criteria for withdrawal of the Veteran's appealed claim for entitlement to an initial compensable disability evaluation for chronic maxillary sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

6. The criteria for withdrawal of the Veteran's appealed claim for entitlement to an initial disability evaluation in excess of 10 percent prior to November 6, 2008 for a low back disability, to an evaluation in excess of 20 percent prior to July 7, 2010, and to an evaluation in excess of 40 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

7. The criteria for withdrawal of the Veteran's appealed claim for entitlement to an initial compensable disability evaluation for meralgia paresthetica of the right leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

8. The criteria for withdrawal of the Veteran's appealed claim for entitlement to an initial compensable disability evaluation for meralgia paresthetica of the left leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 

9. The criteria for withdrawal of the Veteran's appealed claim for entitlement to a disability evaluation in excess of 10 percent for residuals of a fractured coccyx, status post coccygectomy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204. 

In a June 2013 letter, the Veteran's attorney stated that the Veteran wished to withdraw his appeal as to his service connection and increased evaluation claims, and that the only issue remaining on appeal was entitlement to a TDIU prior to September 9, 2010.  The letter was signed by both the Veteran and his attorney.  

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 


ORDER

The appeal of the claim for service connection for headaches, to include as secondary to service-connected sinusitis is dismissed. 

The appeal of the claim for service connection for PTSD is dismissed. 

The appeal of the claim for service connection for psoriasis is dismissed. 

The appeal of the claim for a compensable disability evaluation for postoperative nasal deformities is dismissed. 

The appeal of the claim for an initial compensable disability evaluation for chronic maxillary sinusitis is dismissed. 

The appeal of the claim for an initial disability evaluation in excess of 10 percent prior to November 6, 2008 for a low back disability, to an evaluation in excess of 20 percent prior to July 7, 2010, and to an evaluation in excess of 40 percent thereafter is dismissed. 

The appeal of the claim for an initial compensable disability evaluation for meralgia paresthetica of the right leg is dismissed. 

The appeal of the claim for an initial compensable disability evaluation for meralgia paresthetica of the left leg is dismissed. 

The appeal of the claim for a disability evaluation in excess of 10 percent for residuals of a fractured coccyx, status post coccygectomy is dismissed. 

REMAND

The Veteran contends that his service-connected disabilities precluded employment prior to September 9, 2010.  Prior to September 9, 2010, the Veteran's disability evaluations did not meet the statutory threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  Therefore, an extraschedular TDIU must be considered.  VA may not reject the Veteran's claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to supplement the record by obtaining an examination, which includes an opinion as to what, if any, affect the Veteran's service-connected disabilities have on his ability to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 538.

Further, a retrospective medical opinion addressing this matter is necessary to adjudicate this claim.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a general medical examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran was unemployable solely due to his service-connected disabilities prior to September 9, 2010.  

The following considerations will govern the opinion:  

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner should elicit any necessary clarification as to the Veteran's prior work history.  An opinion should be provided as to the extent of any occupational impairment manifest as a result of his service-connected disabilities. 

c) To the extent possible, the examiner should expressly describe, prior to September 9, 2010, the types of employment activities that were limited because of the Veteran's service-connected disabilities alone.  The examiner should also describe what type(s) of employment, if any, were feasible given the functional impairment of the Veteran's disabilities.  

d) The examiner should render a retrospective opinion as to whether it was more likely than not (a probability of 50 percent or greater), at least as likely as not (a probability of 50 percent), or less likely than not (a probability of less than 50 percent), that the Veteran's service-connected disabilities caused him to be unable to obtain and retain substantially gainful employment prior to September 9, 2010.  In formulating this opinion, the examiner should note that service connection had not been established for all current disabilities prior to September 9, 2010 (e.g., combined 20 percent prior to November 6, 2008; combined 30 percent prior to July 7, 2010; and combined 50 percent prior to September 9, 2010), and the opinion should reflect recognition of this fact.  See May 2011 rating decision.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state. 

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  Because the Veteran's combined disability evaluation did not meet the regulatory criteria for consideration of a schedular TDIU prior to September 9, 2010, readjudication MUST include referral of the appellant's TDIU claim to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. §4.16(b) (2012).  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



Department of Veterans Affairs


